Tish, J.
1. Where the plaintiff in an action of trover elects to take a money verdict, the value of the property converted, at the time of the conversion, or at some period between the conversion and the trial, must be proved to authorize such a verdict.
2. Evidence of the value of perishable personal property “in December, 1898,” when the plain tiff claimed to have hired it to the defendant, was not sufficient to prove its value in August or September, 1899, the time when it was alleged to have been converted, especially when there was no evidence as to its condition at the time of the conversion as compared with its condition when hired.
3. Applying the principles aboved announced to the evidence as set out in the petition for certiorari, the judge of the superior court erred in refusing to sanction such petition. Judgment reversed.

All the Justices concur.